Wood, J., (after stating the facts.) Were appellants barred by the statute of limitations? No cause of .action accrued on the notes in suit prior to the death of Mrs. Chisholm, for the first note was due November, 1896, and Mrs. Chisholm died September 1, 1896. The appellees contend that under the laws of Louisiana, there being no debts against the estate of Mrs. Nancy Chisholm, the legal title to the dioses in action at once vested in appellants, and that therefore they could have brought suit upon 'the notes at maturity, and are barred by the statute of limitations because they failed to do so within a period of five years thereafter. Conceding that, under the facts .of this case according to the laws of Louisiana, appellants were vested with the legal title to the notes, still they could not sue to recover on same in this State under our statute until all the heirs became of age. Eor section 15, Kirby’s Digest, provides: “When all of the heirs of any deceased intestate and all persons interested as distributees in the estate of .such intestate are of full age, it shall be lawful for them to sue for, recover and collect all demands and property left by the intestate, and to manage, control and dispose of such estate without any administration being had thereon in all cases * * * where such intestate was at the time of his death under no legal liability,” etc. This statute contemplates that suit can be maintained by the heirs themselves for the collection of debts due their intestate when the heirs themselves and all persons interested as distributees of the estate are of full age, and when the intestate was at the time of his death under no legal liability. The usual rule of expressio unius est exclusio alterius applies here. The expression that it shall be lawful for the -heirs to sue -under the condition named excludes the idea that they may sue under conditions not named. Therefore debts due the estate of an intestate who was himself free from debt must be collected by an administrator, and not by the heirs in their own names. This was the rule before the passage of the act. Lemon’s Heirs v. Rector, 15 Ark. 436; Anthony v. Peay, 18 Ark. 24; Pryor v. Ryburn, 16 Ark. 671-98. See also Jacks v. Adair, 31 Ark. 616; Collins v. Warner, 32 Ark. 91; Word v. West, 38 Ark. 243. The statute prescribes the conditions upon which the rule has been changed, and upon which the heirs may now maintain -suit. The statute is applicable here. Appellants, to collect their debt, seek the forum where the debtor resides and where the property is situated on which they ask to enforce their vendor’s lien. Prof. Minor says: “While the situs of the creditor’s right (chose in action) follows the creditor and corresponds to the legal situs of tangible chattels, the situs of the debtor’s obligation follows the actual situs of the debtor, or of his property (in case of -a proceeding in rem to enforce it), and corresponds to the actual situs of tangible chattels. * * * The actual situs of the debt at a particular moment is the place where payment thereof may at that moment be enforced, whether by proceeding in rem or in personam.” Minor, Conflict of Taws, § 121. See Smead v. Chandler, 71 Ark. 505. Woerner, Administration, § § 440, 650, 657. It follows that appellants are not barred by the statute of limitations. This rule would not obtain, of course, in jurisdictions where the heirs or distributees- were allowed to sue without .¡any of the restrictions prescribed by our statute. Traweek v. Kelley, 60 Miss. 654, and cases cited. Appellee Crye is not entitled to the -equitable doctrine of laches. He had not changed his status in relation to the debt due appellants on account of anything appellants have done or failed to do. He-sustains the same relation to -appellants as when the debt was contracted. He owed their ancestor, -and he owes them, and he does not allege or show that he ever offered to pay or pretended that he was willing and ready -to pay. So far as he is concerned, he is in no attitude to complain because, on account of his failure or neglect to pay, the bringing of this suit was necessary. He contracted the debt to his co-appellees, knowing that he owed appellants, and gave the firm -of Drauenthal and Schwartz a mortgage on -the land which he knew -at the time he had not paid -for. His conduct does -not commend him to a court of equity as a fit subject to invoke the equitable d-octrine of laches. With the firm of Krauenthal and Schwartz the case is different. They allege that they -had no actual notice of appellants’ vendors’ lien, and the proof shows that much of the debt due from -appellee Crye for which the last mortgage was executed was contracted before the deed of appellants’ intestate to Crye was put upon record. Crye wa-s in possession of the land all this time, exercising ac-ts -of ownership over it. While the record was constructive n-otice, from -the time of the- recording of the -deed, that there had been a vendor’s lien, it was notice also -that the last of the purchase money notes was due in 1899, and that if they were still unpaid appellants had waited over seven years after the maturity of the last note before taking any -steps to enforce their payment; and while it is true that a-ppellants in their own name and right -could not sue in this State -until the youngest child was of age, yet it is also true that appellants could have moved the probate court for administration to collect the notes. The -adult appellants could have administered. They are in the preferred class. Section 7, Kirby’s Digest. It was the duty of those appellants who were of age at the time the cause of action accrued to have moved for administration f-or the collection of -their debt within a reasonable time, and those who were not of age when the cause of action accrued should have taken steps for the collection of their 'claims within three years after they reached their majority. “Where there is no person in existence capable of- suing or being sued, no fault can be imputed to a claimant for a failure to begin his action, and the rule is therefore well settled that the statute 'does not begin to run in such a case until there is in existence some one capable of suing and some one who> may be sued. The rule is subject to the qualification that if it is within the power of the claimant to remove the incapacity the exemption continues only for a reasonable time after he might have brought about a condition which would enable him tq sue.” 19 Am. & Eng. Enc. Law, 219. While this language was used with reference to the statute of limitations, it is applicable in considering the doctrine of laches. The two appellants that were adults when the claim matured delayed for more than nine years when they could have had letters of administration issued immediately. The others waited for more than three years after they became of age. So all are barred by laches. Their claim was stale. Third parties had the right to assume, so far as the heirs are concerned, after this great lapse of time, that the purchase money notes had been paid, or that the claim had been abandoned. Equity favors the vigilant, and not those who sleep. If this were a suit at law for a cause of action accruing to the estate of Mrs. 'Qhisholm, and not to her heirs, the case would be different. “When the cause of action accrues to the estate of a decedent, the statute of limitations does not run until the appointment of an administrator. Nor can laches be imputed where there is no one capable of suing.” Hanf v. Whittington, 42 Ark. 401; Word v. West, 38 Ark. 243; McCustian v. Ramey, 33 Ark. 141. But here the heirs are suing in their own right in equity to recover a debt which they allege belongs to them. The doctrine of laches applies. The decree of the chancellor denying appellants a judgment against Ctye for the purchase money is reversed; and if there be a surplus after satisfying the mortgage lien of Frauenthal & Schwartz, it should go to satisfy the purchase money notes held by appellants. Tiie decree in favor of appellees Frauenthal and Schwartz is affirmed.